department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-54-99 number release date uilc memorandum for internal_revenue_service national_office field_service_advice from subject attorney deborah a butler assistant chief_counsel cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer dollar_figurey a b independent distributor parent owner c fiscal_year fiscal_year d issues whether taxpayer s two settlement payments of dollar_figurey to the parent_corporation of an independent distributor and to the percent owner of that parent_corporation resolving a legal dispute over the termination of the independent distributor s right to distribute taxpayer s products are deductible under i r c ' or capitalized under sec_263 whether professional service_costs including internal and external accounting and legal fees incurred in connection with the settlement of the legal dispute are deductible under sec_162 or capitalized under sec_263 conclusions both dollar_figurey settlement payments incurred to regain control_over its distribution and end the independent distributor s right to distribute are costs incurred to protect or re-acquire a capital_asset and thus are capital expenditures the professional fees were incurred for the disposition or acquisition of a capital_asset and are thus capital expenditures facts taxpayer is the united_states importer and distributor of products manufactured overseas taxpayer distributes the products through a distributor network which then supplies retailers taxpayer has divided its distributor network into a distribution regions for the years at issue a subsidiary of taxpayer was the distributor in all but b regions for those b regions taxpayer had entered into successive distributor agreements with the independent distributors the issues in this case involve taxpayer and one of its independent distributors aindependent distributor independent distributor was owned by a company aparent which was in turn owned by a sole shareholder a100 owner parent had entered c of successive distributor agreements doing business with taxpayer for many years with the approval of taxpayer parent had assigned its rights to distribute in its region to independent distributor toward the end of one of the distributor agreements taxpayer informed parent and independent distributor that taxpayer would not renew its distribution agreement taxpayer intended to regain control_over its distribution in this region by having the distribution function performed by its subsidiary in response to taxpayer s notification of intent not to renew its distributor agreement parent and independent distributor filed a lawsuit against taxpayer preventing taxpayer from ending the distributor arrangement the parties settled the case as part of the settlement taxpayer and parent independent distributor agreed to enter into one final distribution agreement for a period of d years with no extensions or renewals permitted at the end of that final distribution agreement taxpayer would re-acquire the rights to distribute its products in the region and parent would have no further rights to distribute the products another part of the settlement involved an option taxpayer acquired an option to acquire the distribution rights two years prior to the expiration of the final distribution agreement to exercise this option taxpayer had to provide notification by a certain date pay a set fee to parent for sales occurring from the time of the option being exercised until the end of the final distribution agreement a two-year period and agree to purchase the assets and assume any leases of independent distributor with no amount being paid for going_concern_value some years into the final distribution agreement taxpayer provided the proper notification to exercise its option to acquire the distribution rights of parent prior to the end of the final distribution agreement in response parent filed lawsuits against taxpayer and its overseas parent in reaction taxpayer filed a countersuit parent alleged that the final distribution agreement was procured by fraud because taxpayer underallocated products to independent distributor after entering into the agreement taxpayer violated federal laws including consumer laws and by engaging in such conduct taxpayer was estopped from exercising its rights under the option provision of the final distribution agreement taxpayer s countersuit sought declaratory and injunctive relief under the terms and conditions of the final distribution agreement parent s lawsuits were designed to unwind the final distribution agreement and to re-open the possibility that independent distributor could remain a distributor for taxpayer the lawsuits were settled to resolve all existing and potential disputes the parties entered into two supplemental settlement agreements one agreement was between taxpayer and parent independent distributor and the other agreement was between taxpayer and owner the supplemental agreements were treated as amendments to the final distribution agreement the supplemental agreements terminated all litigation terminated the relationships and provided for covenants not to compete consistent with the final distribution agreement taxpayer purchased the assets and the leases of independent distributor and assumed certain liabilities as of the option date most significantly in addition to the purchase of the assets and assumption of the liabilities taxpayer agreed to make settlement payments two settlement payments were required one to parent and one to owner for the same amount dollar_figurey the dollar_figurey settlement payment to parent was payable in five installments the dollar_figurey settlement payment to owner was payable in one lump sum taxpayer made the pro_rata and lump sum settlement payments in fiscal_year taxpayer deducted in fiscal_year the dollar_figurey payment to independent distributor s parent and the dollar_figurey payment to owner as a sec_162 ordinary and necessary business_expense taxpayer capitalized the costs of purchasing the assets of independent distributor taxpayer also deducted as a sec_162 ordinary_and_necessary_expense professional fees incurred in fiscal_year including payments for outside attorneys appraisals and arbitration fees and a portion of in-house fees associated with the acquisition of the independent distributor law and analysis deduction v capitalization sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property treas reg ' a -2 a clarifies that sec_263 requires the capitalization of costs incurred to acquire property having a useful_life substantially beyond the close of the taxable_year expenditures that otherwise are deducible under sec_162 nevertheless are not deductible currently if they are also capitalizable under sec_263 sec_161 and sec_261 503_us_79 403_us_345 expenditures which create or enhance a capital_asset must be capitalized 418_us_1 ait has long been recognized as a general matter that costs incurred in the acquisition or disposition of a capital_asset are to be treated as capital expenditures woodward v commissioner 379_us_572 a payment to acquire a business is in the nature of a capital_expenditure 61_tc_727 a payment to acquire or re-acquire a franchise and its territory is a capital_expenditure 63_tc_414 acq 1975_1_cb_3 athe line of demarcation between currently deductible and capital expenditures is often a shadowy one and the courts have long struggled with the problem of devising standards for characterizing the costs of litigation 59_tc_708 footnote omitted the tax_court and other courts following the supreme court in 372_us_39 and woodward v commissioner 379_us_572 have concluded that the origin and character of the claim with respect to which a settlement payment was incurred governs the tax character of that liability 68_tc_749 citing 427_f2d_429 7th cir cert_denied 401_us_908 473_f2d_1217 7th cir likewise the origin and character of the claim with respect to which legal and other fees were incurred governs the tax character of the those liabilities id 59_tc_708 for example legal expenses and settlement payments incurred in defending against a claim that would injure or destroy business are deductible as ordinary and necessary business_expenses but legal expenses and settlement payments incurred to defend or protect title to property are nondeductible capital expenditures 628_f2d_516 9th cir if the settlement payment was made to resolve a claim which arose in the process of acquisition of a capital_asset or to extinguish a claim involving ownership rights to a capital_asset regardless of the taxpayer s subjective motivation for agreeing the make the payment it constitutes a capital_expenditure entwicklungs finanzierungs t c pincite under these general provisions courts have held that legal brokerage accounting and similar costs incurred in the acquisition or disposition of such property are also capital expenditures woodward u s pincite this case involves settlement payments of dollar_figurey amount_paid to both parent and owner this case also involves professional fees incurred in dealing with the litigation and determining the settlement payments accordingly the determination regarding whether to capitalize or deduct the settlement payments and the legal fees depends on the origin and character of the claim to which the liabilities were incurred the origin and character of the claim against taxpayer giving rise to the settlement payments and professional fees arose out of the distribution rights taxpayer had negotiated with parent independent distributor the distribution rights were embodied in successive distribution agreements taxpayer had made with parent independent distributor those distribution agreements permitted parent independent distributor to be the exclusive supplier of taxpayer s merchandise in a specific distribution region specifically the claim arose out of taxpayer s desire to end the distributorship relationship two years early by exercising its option in the final distribution agreement the taxpayer s distribution rights are a capital_asset as those rights provided the possessor significant long-term benefits the ability to be the sole source distributor to retailers in a geographic region for as long as taxpayer s products were manufactured and sold see treas reg ' a -2 a 503_us_79 litigation of taxpayer s distribution rights clearly involves a claim to extinguish ownership rights to a capital_asset the distribution agreement furthermore the settlement payments also sprung from a claim to re-acquire the capital_asset of the distribution agreement in either case because the claim giving rise to the settlement payments involve litigation over a capital_asset costs incurred must be treated as nondeductible capital expenditures and may not be deducted under sec_162 68_tc_749 628_f2d_516 likewise professional fees incurred to litigate and protect the capital_asset incurred in the disposition or acquisition of a capital_asset are also capital expenditures which may not be deducted under sec_162 woodward 379_us_572 amortization period while the settlement payments and the professional fees must be capitalized a capital_expenditure usually is amortized and depreciated over the life of the relevant asset or where no specific asset or useful_life can be ascertained is deducted upon dissolution of the enterprise indopco u s pincite the concept is to match expense with the revenues of the taxable_period to which they are properly attributable id pincite commissioner v idaho power co u s pincite taxpayer desired to end the distributor relationship with parent independent distributor and perform those functions internally by having taxpayer s subsidiary become the distributor parent independent distributor on the other hand desired to maintain the relationship in perpetuity to that end they had filed suits to prevent taxpayer from ending the distributor relationship prior to the final distribution agreement in settlement of the those proceedings taxpayer and parent independent distributor entered into the final distribution agreement at the time when taxpayer properly exercised its option to accelerate the termination of the distributor relationship a new series of suits and countersuits began ultimately with settlement payments made to both parent and owner along with the purchase of the assets and assumption_of_liabilities and leases the distributor relationship was terminated one argument is that the extinguishment of parent s ability to distribute and taxpayer s re- acquisition are analogous to a franchiser franchisee relationship a payment to acquire or re-acquire a franchise and its territory is a capital_expenditure amortizable over the remaining useful_life of the agreement 63_tc_414 the rodeway inns court analogized to cases involving the termination of a lease prematurely such cases hold that the payment is made to obtain possession of property distribution rights in this situation for the duration of the lease and that the payment thus is amortizable over that period even though the lessor thereby re-acquires the right to deal with the property as it wishes so long as it wishes id pincite citations omitted the settlement payments and the professional fees were incurred after taxpayer exercised its option under the final distribution agreement the option permitted taxpayer to re-acquire its distribution rights two years early under rodeway inns a court could determine that the settlement payments and professional fees are amortizable over the remaining period of the final distribution agreement the two years fiscal_year and fiscal_year another argument can be made that the expenditures incurred have no ascertainable life the underlying capital_asset taxpayer s distribution rights will provide revenues to taxpayer as long as taxpayer and its parent continue to manufacture and sell their products the litigation ----------------------prior to the final distribution agreement and the litigation entered into when the option was exercised under the final distribution agreement involved the ability to be the sole source distributor to retailers in a geographic region for as long as taxpayer s products were manufactured and sold the ownership rights to the capital_asset distribution rights has an unknowable useful_life taxpayer extinguished parent s ability to distribute and re-acquired its rights to distribute its products in a geographical region case development hazards and other considerations ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------- we believe the stronger argument is that the amortization period is for the final two years of the final distribution agreement following rodeway inns taxpayer is re-acquiring its distribution rights and is merely doing so in advance of when it was to receive those rights that is by entering into the final distribution agreement parent independent distributor had already contracted away their rights to distribute taxpayer s products upon the completion of the final distribution agreement taxpayer s exercise of the option merely accelerated by two years the relinquishment of the distribution rights arguing for no amortization entails greater hazards_of_litigation to make this argument you would need evidence that ----------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ------------ if you have any further questions please call deborah a butler assistant chief_counsel by thomas d moffitt senior technician reviewer associate chief_counsel domestic
